  Case: 1:19-cv-02170 Document #: 690 Filed: 01/13/20 Page 1 of 3 PageID #:17860




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

In re: Ethiopian Airlines Flight             Lead Case No.: 1:19-cv-02170
ET 302 Crash

GEORGE KIBET CHERUIYOT, Judge Jorge L. Alonso
Individually and on behalf of the Estate Magistrate Judge David M. Weisman
of BRIAN CHERUIYOT, deceased,
                                         This Filing Relates to:
                         Plaintiff,      Case No. 1:19-cv-04009

       v.

THE BOEING COMPANY,

                            Defendant.

    UNOPPOSED MOTION FOR ORDER OF DISMISSAL WITHOUT
           PREJUDICE UNDER FED. R. CIV P. 41(a)(2)

      1. Plaintiff George Kibet Cheruiyot, individually and on behalf of Brian

Cheruiyot, deceased, hereby respectfully moves this Court pursuant to Fed. R. Civ.

P. 41(a)(2) for an order dismissing his claims that were set forth in Case number

1:19-CV-04009 without prejudice.

      2. No counterclaim has been plead as against the Plaintiff and the Defendant

will not be unduly prejudiced if this Court allows the claims to be voluntarily

dismissed without prejudice.

      3. Defendant is unopposed to Plaintiff’s motion.

      WHEREFORE, George Kibet Cheruiyot, individually and on behalf of Brian


                                         1
  Case: 1:19-cv-02170 Document #: 690 Filed: 01/13/20 Page 2 of 3 PageID #:17860




Cheruiyot, prays that this Court enter and Order pursuant to Fed. R. Civ. P. 41(a)(2)

dismissing his claims that were set forth in Case number 1:19-CV-04009 without

prejudice.

                                       BEASLEY ALLEN CROW
                                         METHVIN PORTIS & MILES P.C.

DATED: January 13, 2020                By:   s/ D. Michael Andrews
                                             D. Michael Andrews
                                             218 Commerce Street
                                             Montgomery AL 36104
                                             Telephone: (334) 269-2343
                                             Facsimile: (334) 954-7555
                                             Mike.Andrews@beasleyallen.com




                                         2
  Case: 1:19-cv-02170 Document #: 690 Filed: 01/13/20 Page 3 of 3 PageID #:17860




                         CERTIFICATE OF SERVICE

      I, D. Michael Andrews, certify that on January 13, 2020, I electronically filed

the foregoing MOTION FOR ORDER OF DISMISSAL with the Clerk of the Court

using the CM/ECF system, which will send notification of such filing to all counsel

of record.

      I certify under penalty of perjury that the foregoing is true and correct.



DATED this 13th day of January, 2020.         /s/ D. Michael Andrews
                                              BEASLEY ALLEN CROW
                                              METHVIN PORTIS & MILES P.C.
                                              218 Commerce Street
                                              Montgomery AL 36104
                                              Telephone: (334) 269-2343
                                              Facsimile: (334) 954-7555




                                          3
